i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00289-CV

                        PETROGULF CORP. and Douglas Cameron McLeod,
                                      Appellants

                                                   v.

                                   MAGNUM PRODUCING, L.P.,
                                          Appellee

                      From the 229th Judicial District Court, Duval County, Texas
                                      Trial Court No. DC-08-65
                             Honorable Alex W. Gabert, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 13, 2008

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, and the appellee has not opposed the motion. Therefore, we grant the motion

and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1). Costs of the appeal are taxed against

appellants.

                                                        PER CURIAM